[ex108gtatfirstamendmentt001.jpg]
EXECUTION VERSION FIRST AMENDMENT TO COST SHARING AGREEMENT This First Amendment
(the “First Amendment”), dated as of July 20, 2015, to the Agreement for Sharing
Development Costs, effective as of April 1, 2011 (the “Cost Sharing Agreement”),
is entered into by and between GTAT Corporation (f/k/a GT Solar Incorporated)
(“Party 1”), a Delaware corporation, and GT Advanced Technologies Limited (f/k/a
GT Solar Hong Kong, Limited) (“Party 2” and, together with Party 1, the
“Parties”), a limited liability company organized and existing under the laws of
Hong Kong. Capitalized terms used in this First Amendment but not otherwise
defined herein shall have the meaning set forth in the Cost Sharing Agreement.
RECITALS WHEREAS, on October 6, 2014 (the “Petition Date”), Party 1, Party 2, GT
Advanced Equipment Holding LLC (“GT SPE”), GT Advanced Technologies, Inc. (“GT
Parent”), GT Equipment Holdings, Inc., Lindbergh Acquisition Corp., GT Sapphire
Systems Holding LLC, GT Advanced Cz LLC and GT Sapphire Systems Group LLC
(collectively, the “Debtors”) filed chapter 11 cases in the United States
Bankruptcy Court for the District of New Hampshire (the “Bankruptcy Court”);
WHEREAS, Party 1 and Party 2 are parties to that certain License Agreement,
effective as of April 1, 2011 (as modified by that certain Sapphire Transfer
Pricing Analysis and Report for Fiscal Year Ended March 31, 2012, issued January
21, 2013, the “ASF License Agreement”); WHEREAS, under the ASF License
Agreement, Party 1 granted Party 2, among other things, the exclusive right and
license (without reservation of right to Party 1) to make, have made, assemble,
have assembled, use, sell, and/or import advanced sapphire furnaces (“ASF
Furnaces”) in all countries outside of the United States; WHEREAS, under the
Cost Sharing Agreement, Party 1 and Party 2 agreed, among other things, to share
the costs of the development of improvements to the original technology platform
licensed under the ASF License Agreement; WHEREAS, under the Cost Sharing
Agreement, Party 1 and Party 2 each received the exclusive right and licenses
(without reservation of right of the other party) to make, use, sell and/or
import, copy, display, create derivative works, or otherwise exploit the
Developed Intangibles within each party’s respective territory; WHEREAS, Party 1
and Party 2 are also parties to (a) that certain License Agreement, effective as
of July 5, 2010 (as modified by that certain Amendment No. 1 to License
Agreement, effective as of April 3, 2011, and as further modified by that
certain Polysilicon Transfer Pricing Analysis and Report for the Calendar Year
Ended December 31, 2013, the “Poly/DSS License Agreement”), (b) that certain
Management and Administrative Services Agreement, effective as of July 5, 2010
(the “2010 Services Agreement”), and (c) that certain Management and
Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement” and, together with the ASF License Agreement, the Cost
Sharing Agreement, the Poly/DSS License Agreement, and the 2010 Services
Agreement, the “Prepetition Intercompany Agreements”).



--------------------------------------------------------------------------------



 
[ex108gtatfirstamendmentt002.jpg]
2 WHEREAS, Party 1 and GT SPE collectively own more than 2,100 ASF Furnaces, and
Party 2 owns approximately 240 ASF Furnaces; WHEREAS, Party 1 asserts that (a)
it did not provide the most recent version of 165 kg ASF Furnace technology to
Party 2 prior to the Petition Date and (b) even if it has a legal obligation to
provide such technology to Party 2, Party 2 must first pay its share of the
development costs for such technology under the Cost Sharing Agreement; WHEREAS,
under the current structure of the ASF License Agreement and the Cost Sharing
Agreement, Party 1, GT SPE, and Party 2 require each other’s cooperation in
order to sell any of their ASF Furnaces outside of the United States; WHEREAS,
following extensive good faith, arm’s-length negotiations among Party 1, GT SPE,
Party 2, certain unaffiliated holders of notes issued by GT Parent, and other
parties in interest, Party 1, GT SPE, and Party 2 have agreed to enter into that
certain Intercompany Settlement Agreement, dated as of July 20, 2015 (the
“Intercompany Settlement Agreement”), which resolves numerous intercompany
issues, including, without limitation, the sale of their ASF Furnaces in the
marketplace and the sharing of proceeds from such sales among them; WHEREAS,
Party 1 and Party 2 each desire to assume the Cost Sharing Agreement, as amended
by this First Amendment, subject to the terms and conditions in the Intercompany
Settlement Agreement, including, without limitation, Party 2’s issuance of that
certain Contingent Note, dated July 20, 2015 (the “Contingent Note”) (a copy of
which is annexed to the Intercompany Settlement Agreement), to satisfy, among
other things, the cure costs under the Prepetition Intercompany Agreements;
WHEREAS, under the Intercompany Settlement Agreement, Party 2 has agreed to
issue to Party 1 that certain Priority Note, dated July 20, 2015 (the “Priority
Note”) (a copy of which is annexed to the Intercompany Settlement Agreement), to
satisfy certain post-petition administrative expense claims by Party 1 against
Party 2; and WHEREAS, in connection with the Intercompany Settlement Agreement,
GT, GT SPE, and GT HK have entered into that certain Intercompany Sales
Agreement, dated July 20, 2015 (the “Intercompany Sales Agreement”) (a copy of
which is annexed to the Intercompany Settlement Agreement) governing the sale of
ASF Furnaces by GT and GT SPE to GT HK. NOW, THEREFORE, in consideration of the
mutual promises hereinafter set forth, the Parties agree as follows: 1.
AMENDMENTS TO COST SHARING AGREEMENT 1.1 Section 10.1 of the Cost Sharing
Agreement is hereby deleted in its entirety and inserted in place thereof shall
be the following new Section 10.1: The term of this Agreement will commence on
the Effective Date and will continue until the later of (a) the Maturity Date
(as defined in the Priority Note) of the Priority Note and (b) the date that the
Contingent Note has been repaid in full



--------------------------------------------------------------------------------



 
[ex108gtatfirstamendmentt003.jpg]
3 (including all interest accrued thereupon), unless terminated sooner as
hereinafter provided; provided, that beginning on the date that is four years
from Bankruptcy Court approval of the Intercompany Settlement Agreement, each of
Party 1 and Party 2 may terminate this Agreement upon no less than three (3)
months prior written notice to the other. 1.2 The following new Section 10.7 is
hereby added to the Cost Sharing Agreement: Termination After Event of Default
Under Priority Note or Contingent Note. This Agreement will terminate if an
Event of Default (as defined under the Priority Note or the Contingent Note, as
applicable) has occurred under the Priority Note or the Contingent Note. 1.3 The
following new Section 10.8 is hereby added to the Cost Sharing Agreement:
Termination After Material Breach Under ASF License Agreement, DSS/Poly License
Agreement, or Intercompany Sales Agreement. This Agreement will terminate if
Party 2 is in material breach of any of its obligations under (a) the
Intercompany Settlement Agreement, (b) the Intercompany Sales Agreement, (c) the
ASF License Agreement (as amended by that certain First Amendment to ASF License
Agreement, dated as of July 20, 2015), (d) the Poly/DSS License Agreement (as
amended by that certain Second Amendment to Poly/DSS License Agreement, dated as
of July 20, 2015), (e) the 2010 Services Agreement (as amended by that certain
First Amendment to Management and Administrative Services Agreement (Effective
as of July 5, 2015), dated as of July 20, 2015), or (f) the 2011 Services
Agreement (as amended by that certain First Amendment to Management and
Administrative Services Agreement (Effective as of April 3, 2011), dated as of
July 20, 2015), and such breach is not cured within 10 days after Party 1
provided notice of such breach to Party 2. 1.4 Section 10.5 of the Cost Sharing
Agreement is hereby deleted in its entirety and inserted in place thereof shall
be the following new Section 10.5: Effect of Termination. Upon any termination
under Sections 10.1, 10.2, 10.7, or 10.8, or resulting from Party 2’s default
under Section 10.3, all rights of Party 2 in the Developed Intangibles under
Section 7.2 shall transfer immediately to Party 1 without requirement of notice
or action of any kind, subject to fair compensation for such rights after
settlement of other claims or liabilities between the Parties. 1.5
Notwithstanding anything to the contrary in the Cost Sharing Agreement, for
Intangible Development Costs incurred pursuant to the Cost Sharing Agreement
from and after the date the Bankruptcy Court approves the Intercompany
Settlement Agreement (such date, the “Approval Date”), Party 1 and Party 2 shall
calculate the amount due under the Cost Sharing Agreement annually. 1.6 Until
the Contingent Note has been paid in full, including all interest accrued
thereupon, regardless of the tax treatment of the allocation of Intangible
Development Costs, Party 2 shall pay its share of Intangible Development Costs
solely by application of the



--------------------------------------------------------------------------------



 
[ex108gtatfirstamendmentt004.jpg]
4 Contingent Payment (as defined in Intercompany Settlement Agreement) in
accordance with the Intercompany Settlement Agreement. If the full amounts
incurred under the Cost Sharing Agreement cannot be paid from the Contingent
Payment, then such unpaid amounts will be accrued. 1.7 The amounts accrued under
Section 1.6 shall be treated as an administrative expense claim during the
chapter 11 case of Party 2 but shall not be paid under a plan of reorganization
proposed by the Debtors; instead, the accrued amount will remain an
intercompany, unsecured obligation of Party 2 following its emergence from
chapter 11 and shall thereafter be treated as an unsecured account payable of
reorganized Party 2. 1.8 Following payment in full of the Contingent Note,
including all interest accrued thereon, the Parties shall resume performance
under the Cost Sharing Agreement, without taking into account Sections 1.5 and
1.6 of this First Amendment, and make payments thereunder in accordance with the
terms of the Cost Sharing Agreement and the Parties’ practices prior to the
Petition Date. 1.9 As soon as reasonably practicable after the Approval Date,
Party 1 shall provide Party 2 with the technology necessary to upgrade Party 2’s
ASF Furnaces to produce 165 kg sapphire boules and all further developments
under the Cost Sharing Agreement. 1.10 The issuance of the Priority Note and the
Contingent Note, together with the $10 million cash payment under the
Intercompany Settlement Agreement, resolves all of the Parties’ payment
obligations under the Cost Sharing Agreement through the end of the second
quarter of 2015. 2. MISCELLANEOUS 2.1 Except as otherwise amended herein, the
terms and conditions of the Cost Sharing Agreement shall remain in full force
and effect. 2.2 This First Amendment will be governed by and construed in
accordance with the laws of the State of New Hampshire, USA, without regards to
its conflict of law provisions. 2.3 This First Amendment may be executed in
counterparts, and when all parties have executed a copy hereof, the executed
copies taken together shall be deemed to be the full and complete agreement of
the Parties. 2.4 The effectiveness of this First Amendment and the obligations
of each of the Parties hereunder are conditioned upon entry of an order by the
Bankruptcy Court approving the Intercompany Settlement Agreement. [remainder of
page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex108gtatfirstamendmentt005.jpg]




--------------------------------------------------------------------------------



 